Citation Nr: 1433943	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-19 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for osteoarthritis of the left knee, status post total knee replacement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1973 to February 1982.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for osteoarthritis of the left knee, status post total knee replacement.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In the present case, service treatment records reveal that the Veteran complained of left knee pain throughout service.  He was found to have instability of the left knee with a medial collateral ligament (MCL) tear in service.  In October of 1978, the Veteran underwent a menisectomy and a left knee arthrotomy to repair the MCL.

Post-service VA treatment records reflect complaints of continued left knee pain and a diagnosis of arthritis.  See April 2012 VA treatment record.  

In September 2008, the Veteran was scheduled for a VA examination to assist in determining whether the currently diagnosed left knee arthritis was related to service.  The Veteran failed to report to the scheduled VA examination because he was incarcerated at that time.

In a June 2014 statement (in Virtual VA), the Veteran's representative noted that the Veteran was released from custody in April 2013.  The Veteran has specifically requested an opportunity to attend a VA examination.  See Veteran's April 2010 statement on VA Form 9.  Accordingly, the Board finds that the Veteran should be afforded another opportunity to attend a VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should schedule the Veteran for a VA knee examination.  The VA examiner is requested to review all pertinent records associated with the claims file and the Virtual VA electronic file.  The VA examiner should identify all current left knee disorders by diagnosis.

Then, the examiner is asked to render an opinion as to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed left knee osteoarthritis was caused by or is otherwise related to service, to include the left knee menisectomy and arthrotomy conducted to repair the MCL.
All opinions expressed must be supported by complete rationale.  If the examiner is unable to provide the requested opinion(s) without resorting to speculation, it should be so stated and he/she must discuss why an opinion is not possible. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the issue of service connection for osteoarthritis of the left knee, status post total knee replacement should be readjudicated in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and representative an appropriate supplemental statement of the case, and should afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



